Citation Nr: 0307597	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  00-23 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for impotence, including as 
secondary to service-connected peptic ulcer disease with 
active duodenal ulcer and medication prescribed therefor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel





INTRODUCTION


The veteran had active service from May 1951 to May 1954 and 
from October 1956 to October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied the veteran's claim 
of entitlement to service connection for impotence as 
secondary to service-connected peptic ulcer disease 
medication.  The veteran perfected a timely appeal of this 
determination in November 2000.  During the pendency of this 
appeal, the RO again concluded in a January 2002 rating 
decision that service connection had not been established for 
impotence as secondary to service-connected peptic ulcer 
disease with active duodenal ulcer.  The Board undertook 
additional development of this claim in September 2002, and 
this claim subsequently was returned to the Board.

It is noted that the veteran's claim of entitlement to 
service connection for gastroesophageal reflux disease as 
secondary to service-connected peptic ulcer disease was 
granted in a September 2002 Board decision.  It appears that 
the RO assigned a zero percent (non-compensable) evaluation 
to this disability in an October 2002 rating decision.  
Therefore, as the time for filing an appeal of this 
determination does not expire until October 2003, this issue 
is not properly before the Board.


FINDINGS OF FACT

1.  Impotence was not shown in service and is not shown to be 
related to any incident of service.  

2.  Impotence was not shown to be related to a service-
connected disability or any medication prescribed for a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Impotence was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).

2.  Impotence was not proximately due to or the result of a 
service-connected disability or any medication prescribed for 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate the veteran's claim of 
entitlement to service connection for impotence, including as 
secondary to service-connected peptic ulcer disease and 
medication prescribed therefor.  In a letter dated in May 
2001, the veteran and his representative were informed of 
VA's obligations to notify and assist claimants under the 
VCAA, and what type of information and evidence was needed to 
substantiate the veteran's claim.  They were provided with a 
copy of the appealed rating decision, a statement of the 
case, and a supplemental statement of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the adverse 
determinations made regarding the veteran's claim.  By way of 
these documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on the veteran's behalf.  After the 
Board undertook additional development of this claim in 
September 2002, the veteran and his representative were 
notified by letter from the RO in December 2002 that the 
veteran would be scheduled for VA examination and that, if he 
failed to report for this examination without good cause, his 
claim would be considered based on the evidence of record.  
See 38 C.F.R. § 3.655 (2002).  Further, in the December 2002 
letter, the veteran and his representative were asked to 
provide treatment records covering any treatment that he had 
received for impotence since separation from service, 
including pharmacological records.  Thus, the Board observes 
that all of the aforementioned correspondences informed the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  In a brief submitted on the veteran's 
behalf in July 2002, the veteran's service representative 
requested that pharmacological records be obtained and a VA 
examination be provided in order to determine if a medical 
nexus existed between the veteran's impotence and medication 
prescribed for treatment of his service-connected peptic 
ulcer disease.  In response, as noted above, the Board sent a 
letter to the veteran and his representative in December 2002 
requesting treatment records for the veteran's impotence, a 
list of all medication taken for the veteran's service-
connected disorders, and any records that the veteran had of 
treatment for service-connected disorders, including 
prescription records.  To date, there has been no response to 
this request.  Under the circumstances in this case, the 
veteran has received the notice and assistance contemplated 
by law and adjudication of the service connection claim for 
impotence, including as secondary to service-connected peptic 
ulcer disease with active duodenal ulcer and medication 
prescribed therefor, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Service Connection for Impotence

A review of the veteran's service medical records from his 
first period of active service indicates that he reported no 
history, diagnosis, or treatment of impotence on his 
enlistment examination dated in May 1951, and no pertinent 
examination results were provided by the examiner who found 
the veteran qualified for service.  Similarly, the veteran 
reported no history, diagnosis, or treatment of impotence at 
a physical examination accomplished while hospitalized for a 
back injury in August 1952, he stated that he had always been 
in optimal health, physical examination revealed normal 
genitalia, and no pertinent assessment was provided at that 
time.  At his separation examination in May 1954, the veteran 
reported no history, diagnosis, or treatment of impotence and 
the examiner found him qualified for separation from service.  

On VA examination in September 1955, no pertinent complaints 
were noted.  Physical examination of the veteran's 
genitourinary system was negative, and no pertinent 
assessment was provided.

A review of the veteran's service medical records from his 
second period of active service indicates that he reported no 
history, diagnosis, or treatment of impotence on his 
(re)enlistment examination dated in October 1956, and no 
pertinent examination results were provided by the examiner 
who found the veteran qualified for service.  On the medical 
history report that accompanied this examination, the veteran 
stated, "As far as I know, I am in perfect health."  
Subsequent physical examination of the veteran in May 1966 
revealed that his condition was unchanged.  At his 
"retirement," or separation, examination accomplished in 
January 1973, the veteran reported no history, diagnosis, or 
treatment of impotence, and the examiner found him qualified 
for retirement (or separation from service).  It is noted 
that the Command Surgeon, Tactical Air Command, medically 
approved the veteran for retirement (or separation from 
service) in March 1973.

A review of outpatient treatment records obtained from the VA 
Medical Center in Columbia, South Carolina (hereinafter, 
"VAMC Columbia"), demonstrates that the veteran was treated 
at this facility as an outpatient on several occasions 
between 1992 and 1995 for complaints of impotence.  On 
outpatient examination accomplished on August 10, 1992, it 
was noted that the veteran's impotence was improved and he 
reported no overall changes since a previous visit.  It also 
was noted that the veteran's last medical certificate was not 
in his chart.  No pertinent physical examination results or 
assessment was provided.  On subsequent outpatient 
examination accomplished on August 24, 1992, the veteran 
presented with complaints of impotence that he attributed to 
taking Tagamet sporadically in the past for symptoms of 
peptic ulcer disease.  The veteran's history of peptic ulcer 
disease was noted, and it also was noted that the veteran had 
been off of Tagamet since August 10, 1992, with no reported 
change in his impotence.  No pertinent physical examination 
results were provided, and the impressions included 
impotence.  The veteran complained again of impotence on 
outpatient examination accomplished in September 1992.  
Physical examination of the veteran again revealed no 
pertinent results, and the assessment again included 
impotence.

On outpatient examination accomplished at the endocrine 
clinic at VAMC Columbia in October 1992, it was noted that 
the veteran was very concerned about finding out what was 
causing his impotence.  The veteran's medical history was 
noted, including that he had been referred to the endocrine 
clinic for complaints of impotence going back 4 or 5 months.  
It also was noted that the veteran had experienced occasional 
impotence in the past (around 50 percent of the time) which 
had progressed to decreased firmness and erection problems.  
The veteran reported that he still achieved orgasm and had 
erections in the morning, and his medications also were 
noted.  Physical examination of the veteran revealed that he 
was circumcised with normally descended testes and no masses 
or lesions.  The assessment was impotence, probably not due 
to medication or hormones.  Subsequent outpatient physical 
examination of the veteran in September 1995 noted no 
pertinent complaints.  Physical examination of the veteran's 
genitourinary system revealed a normal, uncircumcised male, 
and the assessment included impotence.  

In a letter from Arthritis Consultants, P.A., Columbia, South 
Carolina (hereinafter, "Arthritis Consultants"), dated 
December 15, 1998, it was noted that the examiner who was 
treating the veteran for probable osteoarthritis also had 
elected to switch the veteran's ulcer disease medication from 
Ranitidine to Prilosec because the veteran thought that the 
ulcer disease medication that he had been taking might be 
giving him impotence.  No pertinent physical examination 
results or assessment was provided.

In a statement submitted in lieu of a Form 646 and filed on 
the veteran's behalf in May 2002, his service representative 
cited the December 15, 1998, letter from Arthritis 
Consultants as evidence to support the contention that the 
veteran's impotence was secondary to medication that had been 
prescribed for his service-connected peptic ulcer disease.  
In a brief submitted on the veteran's behalf in July 2002, 
his service representative stated that not all 
pharmacological records had been associated with the 
veteran's claims folder in order to determine whether a 
medical nexus existed between the veteran's impotence and his 
service-connected disabilities and requested that additional 
development be undertaken by the Board (as noted above).

A letter from the RO to the veteran dated in December 2002 
indicates that he failed to report for VA endocrine diseases 
examination scheduled that same month, as had been requested 
when the Board undertook additional development of this claim 
in September 2002.    

The veteran and his service representative essentially 
contend on appeal that the veteran's impotence resulted from 
his service-connected peptic ulcer disease and medication 
prescribed to treat this disability.

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2002).  In addition, service connection may be 
granted on the basis of a post-service initial diagnosis of a 
condition, when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of, or has been aggravated by, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet.App. 439, 448 (1995).  When service 
connection has been established for the secondary disability, 
it shall be considered a part of the original service-
connected disability.  38 C.F.R. § 3.310(a) (2002).

The Board also notes that, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, action shall be taken in accordance with 38 
C.F.R. § 3.655.  See 38 C.F.R. § 3.655 (a), (b) (2002).  This 
regulation provides that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655(b) (2002).  The 
Board finds that good cause has not been shown or claimed 
with respect to the veteran's failure to attend the VA 
endocrine diseases examination scheduled for December 2002.  
Accordingly, the veteran's claim shall be rated based on the 
evidence of record.

Taking into account all of the evidence discussed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
impotence, including as secondary to service-connected peptic 
ulcer disease with active duodenal ulcer and medication 
prescribed therefor.  A detailed review of the veteran's 
service medical records reveals that he reported no history, 
diagnosis, or treatment for impotence at any of the 
enlistment or separation physical examinations accomplished 
during his two periods of active service, and no pertinent 
examination results were provided at these examinations.  
Further, the veteran's service medical records were 
completely negative for any complaints of impotence during 
his periods of service.   Thus, the veteran's service medical 
records do not indicate, and the veteran does not contend, 
that impotence was incurred during service.

Turning to the question of secondary service connection for 
impotence, the Board notes that a detailed review of the 
medical evidence of record does not provide any medical nexus 
between the veteran's impotence and his service-connected 
peptic ulcer disease with active duodenal ulcer or any 
medication prescribed therefor.  A review of the veteran's 
post-service medical records demonstrates that the veteran's 
impotence had its initial onset on or about August 1992, 
almost 20 years after the veteran was separated from service.  
Although the veteran's complaints of impotence were noted on 
subsequent VA outpatient examinations in August, September, 
and October 1992, and in September 1995, none of the 
examiners who noted the veteran's complaints and then 
diagnosed impotence provided a medical nexus between this 
condition and the veteran's service-connected peptic ulcer 
disease with active duodenal ulcer and medication prescribed 
therefor.  On VA outpatient examination on August 10, 1992, 
the examiner's assessment of the veteran included impotence, 
although it was noted that this condition was improved.  At 
the veteran's request, he was taken off of medication in 
August 1992 that, in his opinion, had caused his impotence.  
It is noted that the examiner who saw the veteran in August 
1992 did not offer any medical opinion to substantiate the 
veteran's subjective complaint that his medication was 
causing his impotence.  On VA outpatient examination in 
September 1992, the veteran still complained of impotence 
without any changes since being taken off of medication that 
he claimed had caused his impotence.  Again, the examiner who 
saw the veteran in September 1992 did not offer any medical 
opinion to substantiate the veteran's subjective complaint 
that his medication was causing his impotence.  Although the 
veteran provided a medical history of occasional impotence 
around 50 percent of the time on examination in October 1992, 
this subjective medical history was not substantiated by a 
detailed review of the veteran's available post-service 
medical records.  Significantly, the examiner who saw the 
veteran in October 1992 concluded that his impotence was 
probably not due to medication.  Finally, the examiner at 
Arthritis Consultants who changed the veteran's ulcer disease 
medication in December 1998 did so at the veteran's request 
because he complained that his ulcer disease medication had 
been responsible for his impotence.  However, this examiner 
did not provide a medical opinion concerning any relationship 
between the veteran's ulcer disease medication and his 
impotence that substantiated his subjective complaint.  Thus, 
the available medical evidence does not indicate that the 
veteran's impotence is proximately due to or the result of, 
or has been aggravated by, his service-connected peptic ulcer 
disease with active duodenal ulcer and medication prescribed 
therefor.  See 38 C.F.R. § 3.310(a) (2002).

It is noted that the remaining evidence on which the veteran 
and his representative rely to establish the veteran's claim 
of entitlement to service connection for impotence, including 
as secondary to service-connected peptic ulcer disease with 
an active duodenal ulcer and medication prescribed therefor, 
are lay statements.  In this regard, the Board notes that, as 
lay persons without proper medical training and expertise, 
the veteran and his representative are not competent to 
provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  Therefore, the 
Board cannot assign any probative value to the lay assertions 
in the record of this claim that the veteran's impotence is 
medically related to his service-connected peptic ulcer 
disease with an active duodenal ulcer and medication 
prescribed therefor.

Finally, in denying the veteran's claim of service connection 
for impotence, including as secondary to service-connected 
peptic ulcer disease with an active duodenal ulcer and 
medication prescribed therefor, the Board notes that veterans 
claiming benefits have an obligation to cooperate with VA.  
The duty to assist is not a one-way street and the veteran, 
in the instant case, has not fulfilled his duty to cooperate 
in this manner.  See Wood v. Derwinski, 1 Vet.App. 190 
(1991).

For the reasons and bases discussed above, the appeal is 
denied.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2002).


ORDER

Entitlement to service connection for impotence, including as 
secondary to service-connected peptic ulcer disease with 
active duodenal ulcer and medication prescribed therefor, is 
denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

